UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8451


NORMAN FREEMAN,

                  Plaintiff - Appellant,

             v.

UNITED STATES      OF   AMERICA;   R.   BLOCKER,   Medical   Doctor;
ROSARIO,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Terry L. Wooten, District Judge.
(9:07-cv-03431-TLW)


Submitted:    September 29, 2009             Decided:   October 2, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman Freeman, Appellant Pro Se.      Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Norman      Freeman      appeals       the     district     court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

and the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2006).

We   have   reviewed     the     record      and    find     no    reversible      error.

Accordingly,        although    we    grant        leave    to     proceed    in   forma

pauperis,      we   affirm     the   order     of    the    district      court.     See

Freeman v. United States, No. 9:07-cv-03431-TLW (D.S.C. Oct. 31,

2008).      We dispense with oral argument because the facts and

legal    contentions     are     adequately         presented      in   the    materials

before   the    court    and    argument      would        not    aid   the   decisional

process.

                                                                                AFFIRMED




                                          2